 
 Exhibit 10.10
 
ROSENTHAL & ROSENTHAL, INC.
1370 BROADWAY
NEW YORK, NY 10018
 
February 16, 2010
 
Steven Madden, Ltd.
52-16 Barnett Ave.
Long Island City, NY 11104
 
Ladies and Gentlemen:
 
The collection agency agreement between us dated July 10, 2009 (the “Collection
Agency Agreement”) is hereby amended by incorporating into such Collection
Agency Agreement the following terms and provisions:
 
Effective as of the date hereof, the following terms and conditions will apply
to your sales to Customers located outside of the United States (“Foreign
Customers”). Each Receivable arising from a sale by you to a Foreign Customer is
hereinafter referred to as a Foreign Receivable.
 
I.           You hereby sell and assign to us, making us absolute owner thereof
all (i) of your now existing and hereafter created Foreign Receivables which you
elect to assign to us; and (ii) Foreign Receivables arising from sales by you to
a Foreign Customer which is a customer on a Foreign Receivable which you have
assigned to us. Commission on Foreign Receivables shall be computed as
hereinafter provided and shall be due and payable and chargeable to your account
with us on the date such Foreign Receivable arises.
 
II.           The definition of the term “Order” in Section 14 of the Collection
Agency Agreement shall be deleted and the following inserted in its place and
stead.
 
“ “Order” shall mean any purchase order or equivalent document for the sale by
you of goods or the rendition by you of services which could result in a
Receivable or Foreign Receivable.”
 
III.           FCI Receivables
 
A. All Foreign Receivables arising from your sales to Customers for which there
is a Credit Approval from us, based upon a credit approval issued to us by a
Factor located outside of the United States which (i) is a member of Factors
Chain International (“FCI”); or (ii) we, at our option, elect to contract with
are hereinafter referred to as FCI Receivables. The factors described in
subsection (i) and (ii) of this section III are hereinafter referred to as
Import Factors. In order to provide for credit risk assumption on FCI
Receivables, we enter interfactor agreements with Import Factors in accordance
with the General Rules for International Factoring (“GRIF”) a copy of which is
annexed hereto. Our Credit Approval under the Collection Agency Agreement as
supplemented hereby, with respect to FCI Receivables, is in reliance upon credit
approvals issued to us by the Import Factors (“Import Factor Approvals”). Import
Factor Approvals and the subsequent assumption by Import Factors of credit risk
on FCI Receivables is contingent upon your compliance with the terms and
provisions of the GRIF.


B. 1. We shall receive commissions on FCI Receivables as set forth in Schedule A
hereto. Such commissions are based upon maximum selling terms of 60 days and no
more extended terms or additional dating shall be granted by you to any Foreign
Customer without our prior written approval. When such approval is given by us,
our charge with respect to any FCI Receivables covered thereby shall be
increased by 0.50% for each additional 30 days or portion thereof of extended
terms or additional dating.


 2. There will be a handling charge of $10 for each invoice evidencing an FCI
Receivable.
 

--------------------------------------------------------------------------------


 3. Each Import Factor shall be instructed to convert payments received by them
in payment of FCI Receivables into U.S. dollars which shall then be remitted by
the Import Factors to us for application to the Obligations.
 
 4. All cost and expense of currency conversions in connection with FCI
Receivables and any loss resulting from currency fluctuations shall be borne by
you.
 
                 5. Non-Approved Foreign Receivables will be (i) at your sole
credit risk; and (ii) “last out” with respect to payment; that is, all payments
made by any Foreign Customer on any outstanding Foreign Receivables shall be
applied first to Approved Foreign Receivables and only after payment in full of
all Approved Foreign Receivables will payment be applied to Non-Approved Foreign
Receivables.
 
IV.           Insurance Backed Receivables
 
A. All Foreign Receivables for which there is a Credit Approval to you, other
than FCI Receivables, are hereinafter referred to as Insurance Backed
Receivables (“IB Receivables”). In the event that the IB Receivable remains
unpaid solely because of the financial inability of the Customer obligated
thereon to pay such IB Receivable, we will pay to you an amount not to exceed
80% of the amount due on such IB Receivable; provided, however, that our
assumption of the credit risk with respect to IB Receivables only extends to the
IB Receivables due from a Customer from whom the aggregate unpaid outstanding
balance of all IB Receivables due from such Customer, on the date that we deem
amounts due from such Customer to be uncollectible, is $5,000 or more.
 
B.  We shall receive a commission on all IB Receivables equal to (i) the
commission on Receivables set forth in Section 6 of the Collection Agency
Agreement; plus (ii) 2% of the gross invoice amount of all IB Receivables.
 
Except as hereinabove specifically set forth, the Collection Agency Agreement
shall remain unmodified. In the event of a conflict between the terms of the
Collection Agency Agreement and this amendment, the terms of this amendment will
govern.
 
If the above sets forth our agreement, please sign your name by your duly
authorized officer at the foot of this letter where indicated beneath the word
“AGREED”.
 

 
Very truly yours,
     
ROSENTHAL & ROSENTHAL, INC.
     
By
/S/ J. Michael Stanley
   
J. Michael Stanley, Managing Director

 
AGREED:
 
STEVEN MADDEN, LTD.
 
By
/S/ Arvind Dharia
 
Name:
Arvind Dharia
 
Title:
CFO
 

 

--------------------------------------------------------------------------------



SCHEDULE A
 
to Amendment to STEVEN MADDEN, LTD. Collection Agency Agreement
 
COMMISSION (ON GROSS AMOUNT OF RECEIVABLES)
FCI RECEIVBLES (EXCLUDING IB RECEIVABLES)
 
HSBC INVOICE FINANCE UK
 
UNITED KINGDOM
       
TERMS:
   
1.275% First 60 days:, plus
     
0.50% each 30 days thereafter
       
CURRENCY:
   
US Dollars

 

--------------------------------------------------------------------------------


 